[Cite as State v. Gross, 2019-Ohio-5304.]


                                       COURT OF APPEALS
                                   COSHOCTON COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. William B. Hoffman, J.
                          Plaintiff-Appellee   :       Hon. Patricia A. Delaney, J.
                                               :
-vs-                                           :
                                               :       Case No. 2019CA0010
DANIEL GROSS                                   :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Coshocton County
                                                   Court of Common Pleas, Case No.
                                                   19CR0005


JUDGMENT:                                          Affirmed

DATE OF JUDGMENT ENTRY:                            December 20, 2019




APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

JASON GIVEN                                        KEVIN J. GALL
318 Chestnut Street                                33 West Main Street, Ste. 100
Coshocton, OH 43812                                Newark, OH 43055
Coshocton County, Case No. 2019CA0010                                                    2


Gwin, P.J.

      {¶1}       Defendant-appellant Daniel Gross [“Gross”] appeals his conviction and

sentence after a jury trial in the Coshocton County Court of Common Pleas.

                                   Facts and Procedural History

      {¶2}       On January 4, 2019, Detective Seth Andrews with the Coshocton County

Sheriff’s Department initiated a traffic stop on a vehicle after observing multiple marked

lanes violations. Upon approaching the vehicle, Detective Andrews identified Gross as

the driver, Toby Mizer, in the front passenger seat, and Kaylee Clough, in the back seat.

      {¶3}       While speaking with the occupants of the vehicle, Detective Andrews

observed a large bag of suspected methamphetamine located on the floorboard between

the passenger, Toby Mizer's legs. Detective Andrews ordered Gross and Mizer to place

their hands on the vehicle's dashboard and ordered Clough to place her hands on the

ceiling. Toby Mizer refused to abide by the commands and subsequently exited the

vehicle and began walking away from the scene. Detective Andrews apprehended him,

placed him under arrest, and put him in the backseat of the patrol car. Gross and Clough

were arrested. The vehicle was secured and law enforcement obtained a search warrant

to search the vehicle. In addition to the suspected methamphetamine found on the

passenger's side floorboard, a smoking pipe and syringe were found, as well as loose

shards of suspected methamphetamine on the driver side floorboard and seat.

      {¶4}       Gross was transported to the Sheriff's department where he complained of

hallucinations and an increased heart rate. Gross was subsequently transported to the

hospital   for    medical   attention.   Hospital   records   revealed   that   Gross   had

methamphetamine in his system.
Coshocton County, Case No. 2019CA0010                                                  3


       {¶5}   The methamphetamine found on the passenger side floorboard was sent to

the Bureau of Criminal Investigation and found to be 33.57 grams of methamphetamine.

The suspected methamphetamine found on the driver's side floorboard and seat was

determined to be 0.54 grams of methamphetamine.

       {¶6}   During the jury trial, the state presented evidence of recorded phone calls

Gross made while he was incarcerated. On a recorded jail phone call, Gross can be

heard talking to an unknown female. See, State's Exhibit 14. During that phone call,

Gross indicates that he ingested the methamphetamine that he had on his person. Gross

further indicates that he was aware and had knowledge of the methamphetamine that

was located on the front passenger floorboard of Gross's motor vehicle.

       {¶7}   Gross was indicted by the Coshocton County Grand Jury on January 28,

2019 for one count of Aggravated Possession of Drugs in violation of R.C.

2925.11(A)(C)(1(c), a felony of the second degree. The case proceeded to jury trial on

June 20, 2019. Following the presentation of evidence, Gross was found guilty of the

single count contained in the indictment and sentenced to serve seven years in a state

penal institution.

                                     Assignment of Error

       {¶8}   Gross raises one Assignment of Error,

       {¶9}   “I. THE STATE OF OHIO DID NOT PRESENT SUFFICIENT EVIDENCE

THAT MR. GROSS KNOWINGLY POSSESSED METHAMPHETAMINE IN AN

AMOUNT THAT EXCEEDED FIVE TIMES THE BULK AMOUNT.”
Coshocton County, Case No. 2019CA0010                                                      4


                                         Law and Analysis.

       {¶10} In his sole Assignment of Error, Gross argues that there is insufficient

evidence that Gross had knowledge of or dominion and control over the 33.57 grams of

methamphetamine found underneath the legs of Toby Mizer on the passenger side

floorboard of his vehicle. [Appellant’s Brief at 4].

       STANDARD OF APPELLATE REVIEW.

       Sufficiency of the Evidence.

       {¶11} The Sixth Amendment provides: “In all criminal prosecutions, the accused

shall enjoy the right to a speedy and public trial, by an impartial jury....” This right, in

conjunction with the Due Process Clause, requires that each of the material elements of

a crime be proved to a jury beyond a reasonable doubt. Alleyne v. United States, 570

U.S. __, 133 S. Ct. 2151, 2156, 186 L. Ed. 2d 314 (2013); Hurst v. Florida, 136 S. Ct. 616,

621, 193 L. Ed. 2d 504 (2016). The test for the sufficiency of the evidence involves a

question of law for resolution by the appellate court. State v. Walker, 150 Ohio St. 3d 409,

2016-Ohio-8295, 82 N.E.3d 1124, ¶30. “This naturally entails a review of the elements

of the charged offense and a review of the state's evidence.” State v. Richardson, 150
Ohio St. 3d 554, 2016-Ohio-8448, 84 N.E.3d 993, ¶13.

       {¶12} When reviewing the sufficiency of the evidence, an appellate court does not

ask whether the evidence should be believed. State v. Jenks, 61 Ohio St. 3d 259, 272,

574 N.E.2d 492 (1991), paragraph one of the syllabus, superseded by State constitutional

amendment on other grounds as stated in State v. Smith, 80 Ohio St. 3d 89, 102 at n. 4,

684 N.E.2d 668 (1997); Walker, at ¶30. “The relevant inquiry is whether, after viewing

the evidence in the light most favorable to the prosecution, any rational trier of fact could
Coshocton County, Case No. 2019CA0010                                                    5


have found the essential elements of the crime proven beyond a reasonable doubt.”

Jenks at paragraph two of the syllabus. State v. Poutney, 153 Ohio St. 3d 474, 2018-

Ohio-22, 97 N.E.3d 478, ¶19. Thus, “on review for evidentiary sufficiency we do not

second-guess the jury's credibility determinations; rather, we ask whether, ‘if believed,

[the evidence] would convince the average mind of the defendant's guilt beyond a

reasonable doubt.’” State v. Murphy, 91 Ohio St. 3d 516, 543, 747 N.E.2d 765 (2001),

quoting Jenks at paragraph two of the syllabus (emphasis added); Walker at ¶31. We

will not “disturb a verdict on appeal on sufficiency grounds unless ‘reasonable minds could

not reach the conclusion reached by the trier-of-fact.’” State v. Ketterer, 111 Ohio St. 3d
70, 2006-Ohio-5283, 855 N.E.2d 48, ¶ 94, quoting State v. Dennis, 79 Ohio St. 3d 421,

430, 683 N.E.2d 1096 (1997); State v. Montgomery, 148 Ohio St. 3d 347, 2016-Ohio-

5487, 71 N.E.3d 180, ¶74.

      ISSUE FOR APPEAL

      A.   Whether, after viewing the evidence in the light most favorable to the

prosecution, the evidence, if believed, would convince the average mind of Gross’s guilt

on each element of the crime of Aggravated Possession of Drugs in violation of R.C.

2925.11(A)(C)(1(c) beyond a reasonable doubt.

      {¶13} R.C. 2925.01(K) defines possession as follows: “ ‘Possess' or ‘possession’

means having control over a thing or substance, but may not be inferred solely from mere

access to the thing or substance through ownership or occupation of the premises upon

which the thing or substance is found.” R.C. 2901.21 provides the requirements for

criminal liability and provides that possession is a “voluntary act if the possessor

knowingly procured or received the thing possessed, or was aware of the possessor's
Coshocton County, Case No. 2019CA0010                                                                6


control of the thing possessed for sufficient time to have ended possession.” R.C.

2901.21(D)(1).

       {¶14} Pursuant to R.C. 2901.22(B), “[a] person acts knowingly, regardless of his purpose,

when he is aware that his conduct will probably cause a certain result or will probably be of a certain

nature.” Further, “[a] person has knowledge of circumstances when he is aware that such

circumstances probably exist.”      Id.   “Whether a person acts knowingly can only be

determined, absent a defendant’s admission, from all the surrounding facts and

circumstances, including the doing of the act itself.” State v. Huff, 145 Ohio App. 3d 555,

563, 763 N.E.2d 695(1st Dist. 2001). (Footnote omitted.) Thus, “[t]he test for whether a

defendant acted knowingly is a subjective one, but it is decided on objective criteria.”

State v. McDaniel, 2nd Dist. Montgomery No. 16221, 1998 WL 214606 (May 1, 1998),

citing State v. Elliott, 104 Ohio App. 3d 812, 663 N.E.2d 412(10th Dist. 1995). See also,

State v. Jones, 56 Ohio St. 2d 35, 38, 318 N.E.2d 637 (“The determination of whether

appellant had the required culpable mental state must be made with a view to the totality

of circumstances surrounding the beating of Otto Baum. As this court stated in paragraph

four of the syllabus in State v. Huffman (1936), 131 Ohio St. 27, 1 N.E.2d 313: “The intent

of an accused person dwells in his mind. Not being ascertainable by the exercise of any

or all of the senses, it can never be proved by the direct testimony of a third person, and

it need not be. It must be gathered from the surrounding facts and circumstances under

proper instructions from the court.”).

       {¶15} Possession may be actual or constructive. State v. Butler, 42 Ohio St. 3d 174,

176, 538 N.E.2d 98(1989). To establish constructive possession, the evidence must prove that

the defendant was able to exercise dominion and control over the contraband. State v. Wolery,
Coshocton County, Case No. 2019CA0010                                                            7


46 Ohio St. 2d 316, 332, 348 N.E.2d 351(1976). Dominion and control may be proven by

circumstantial evidence alone. State v. Trembly, 137 Ohio App. 3d 134, 738 N.E.2d 93 (8th Dist.

2000). Circumstantial evidence that the defendant was located in very close proximity to the

contraband may show constructive possession. State v. Butler, supra; State v. Morales, 5th Dist.

Licking No.2004 CA 68, 2005-Ohio-4714, ¶ 50. Ownership of the contraband need not be

established in order to find constructive possession. State v. Smith, 9th Dist. Summit No. 20885,

2002-Ohio-3034, ¶13. Furthermore, possession may be individual or joint. Wolery, 46 Ohio

St.2d at 332, 348 N.E.2d 351. Multiple individuals may constructively possess a particular item

simultaneously. State v. Pitts, 4th Dist. Scioto No. 99 CA 2675, 2000-Ohio-1986. The Supreme

Court has held that knowledge of illegal goods on one's property is sufficient to show constructive

possession. State v. Hankerson, 70 Ohio St. 2d 87, 91, 434 N.E.2d 1362, 1365(1982), certiorari

denied (1982), 459 U.S. 870, 103 S. Ct. 155, 74 L. Ed. 2d 130.

       {¶16} If the state relies on circumstantial evidence to prove an essential element

of an offense, it is not necessary for “‘such evidence to be irreconcilable with any

reasonable theory of innocence in order to support a conviction.’” State v. Jenks, 61 Ohio

St.3d 259, 272, 574 N.E.2d 492 (1991), paragraph one of the syllabus, superseded by

State constitutional amendment on other grounds as stated in State v. Smith, 80 Ohio

St.3d 89, 102 at n. 4, 684 N.E.2d 668 (1997).

       {¶17} “‘Circumstantial evidence and direct evidence inherently possess the same

probative value[.]’” Jenks, 61 Ohio St.3d at paragraph one of the syllabus. Furthermore,

“‘[s]ince circumstantial evidence and direct evidence are indistinguishable so far as the

jury's fact-finding function is concerned, all that is required of the jury is that it weigh all of

the evidence, direct and circumstantial, against the standard of proof beyond a
Coshocton County, Case No. 2019CA0010                                                     8


reasonable doubt.’” Jenks, 61 Ohio St. 3d at 272, 574 N.E.2d 492. While inferences

cannot be based on inferences, a number of conclusions can result from the same set of

facts. State v. Lott, 51 Ohio St. 3d 160, 168, 555 N.E.2d 293(1990), citing Hurt v. Charles

J. Rogers Transp. Co., 164 Ohio St. 329, 331, 130 N.E.2d 820(1955). Moreover, a series

of facts and circumstances can be employed by a jury as the basis for its ultimate

conclusions in a case. Lott, 51 Ohio St. 3d at 168, 555 N.E.2d 293, citing Hurt, 164 Ohio

St. at 331, 130 N.E.2d 820.

       {¶18} In Ulster County Court v. Allen, 442 U.S. 140, 99 S. Ct. 2213, 60 L.Ed.2d

777(1979), the United States Supreme Court upheld a statute which provided that the

presence in an automobile, other than a public one, of a firearm “is presumptive evidence

of its possession by all persons occupying such automobile at the time except (a) where

the firearm is found upon the person of an occupant, (b) where the automobile is being

operated for hire by a licensed operator or (c) if the weapon is a handgun and one of the

occupants, not present under duress, has a license to have a handgun.” Id. at 442 U.S.

142-143, 99 S. Ct. 2217. The Court noted that the presumption was not a mandatory;

rather it was a permissive inference available only in certain circumstances. Further, the

jury could ignore the presumption even if there was no affirmative proof offered in rebuttal

by the accused. Id. at 160-162, 99 S.Ct. at 2226-2227. Finally, the trial judge in Allen

explained, “that possession could be actual or constructive, but that constructive

possession could not exist without the intent and ability to exercise control or dominion

over the weapons.” Id. at 161, 99 S.Ct. at 2226.

       {¶19} In the case at bar, Gross was driving the van. Drugs were found upon the

seat that he was sitting. Methamphetamine was found in his system by the hospital. The
Coshocton County, Case No. 2019CA0010                                                     9


large quantity of drugs was on the passenger side floor in plain view of the officer looking

in from the driver side window while speaking to Gross. The jury was able to hear the jail

recording of Gross’s phone call in which he acknowledged knowing of the large quantity

of drugs inside his van.

       {¶20} Viewing the evidence in the case at bar in a light most favorable to the

prosecution, we conclude that a reasonable person could have found beyond a

reasonable doubt that Gross had committed the crime of Aggravated Possession of Drugs

in violation of R.C. 2925.11(A)(C)(1(c). We hold, therefore, that the state met its burden

of production regarding each element of the crime of Aggravated Possession of Drugs in

violation of R.C. 2925.11(A)(C)(1(c) and, accordingly, there was sufficient evidence to

submit the charge to the jury and to support Gross’s conviction.

       {¶21} The jury as the trier of fact was free to accept or reject any and all of the

evidence offered by the parties and assess the witness’s credibility. “While the trier of

fact may take note of the inconsistencies and resolve or discount them accordingly * * *

such inconsistencies do not render defendant’s conviction against the manifest weight or

sufficiency of the evidence.” State v. Craig, 10th Dist. Franklin No. 99AP–739, 1999 WL
29752 (Mar 23, 2000) citing State v. Nivens, 10th Dist. Franklin No. 95APA09–1236, 1996
WL 284714 (May 28, 1996). Indeed, the trier of fact need not believe all of a witness’

testimony, but may accept only portions of it as true. State v. Raver, 10th Dist. Franklin

No. 02AP–604, 2003–Ohio–958, ¶ 21, citing State v. Antill, 176 Ohio St. 61, 67, 197
N.E.2d 548 (1964); State v. Burke, 10th Dist. Franklin No. 02AP–1238, 2003–Ohio–2889,

citing State v. Caldwell, 79 Ohio App. 3d 667, 607 N.E.2d 1096 (4th Dist. 1992).
Coshocton County, Case No. 2019CA0010                                                    10


       {¶22} In the case at bar, the jury heard the witnesses, viewed the evidence and

heard Gross’s attorney’s arguments and explanations about Gross, the others inside the

car and the investigating officers’ actions. Thus, a rational basis exists in the record for

the jury’s decision.

       {¶23} We find that this is not an “‘exceptional case in which the evidence weighs

heavily against the conviction.’” State v. Thompkins, 78 Ohio St. 3d 380, 386–387, 678
N.E.2d 541 (1997), quoting Martin, 20 Ohio App. 3d at 175, 485 N.E.2d 717. Based upon

the foregoing and the entire record in this matter we find Gross’s conviction is not against

the sufficiency or the manifest weight of the evidence. To the contrary, the jury appears

to have fairly and impartially decided the matters before them. The jury heard the

witnesses, evaluated the evidence, and was convinced of Gross’s guilt. The jury neither

lost his way nor created a miscarriage of justice in convicting Gross of Aggravated

Possession of Drugs in violation of R.C. 2925.11(A)(C)(1(c)

       {¶24} Finally, upon careful consideration of the record in its entirety, we find that

there is substantial evidence presented which if believed, proves all the elements of the

crime for which Gross was convicted.

       {¶25} The sole assignment of error is overruled.
Coshocton County, Case No. 2019CA0010                                           11


      {¶26} The judgment of the Coshocton County Court of Common Pleas is affirmed.



By Gwin, P.J.,

Hoffman, J., and

Delaney, J., concur